UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-04049 DWS Income Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 10/31 Date of reporting period: 10/31/2013 ITEM 1. REPORT TO STOCKHOLDERS October 31, 2013 Annual Report to Shareholders DWS Core Fixed Income Fund Contents 3 Letter to Shareholders 4 Portfolio Management Review 10 Performance Summary 13 Investment Portfolio 22 Statement of Assets and Liabilities 24 Statement of Operations 25 Statement of Changes in Net Assets 26 Financial Highlights 32 Notes to Financial Statements 45 Report of Independent Registered Public Accounting Firm 46 Information About Your Fund's Expenses 48 Tax Information 49 Advisory Agreement Board Considerations and Fee Evaluation 54 Board Members and Officers 60 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Bond investments are subject to interest-rate and credit risks. When interest rates rise, bond prices generally fall. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. The fund may engage in forward commitment transactions which could subject the fund to counterparty and leverage risk. Leverage can magnify losses. The fund may lend securities to approved institutions. See the prospectus for details. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DWS Investments Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Shareholder: Having recently joined Deutsche Asset & Wealth Management as president of the DWS funds and head of Fund Administration, I'd like to take this opportunity to introduce myself. I come with 20 years of experience in asset management and the mutual fund industry. My job is to work closely with your fund board to ensure optimal oversight of the DWS funds' management and operations. I look forward to serving in this role on your behalf. As for the economy, experts seem to agree that both the U.S. and global economies are recovering. Interest rates, while destined to rise to a level more in line with historical "normal" at some point, will likely remain relatively low for the foreseeable future. The stock markets continue to demonstrate strength as housing rebounds, American manufacturing strengthens, the U.S. budget deficit improves and unemployment continues to move lower. However, uncertainty persists regarding the pace of the recovery, the eventual tapering of government bond purchases, the potential for further political gridlock around the fiscal impasse and lingering effects of the financial crisis. All this uncertainty may well contribute to volatility in both the bond and stock markets. It may help to remember that market fluctuations are not unusual. However, significant market swings may also reflect behavior that is driven more by investor emotion than any fundamental factors relating to the securities in question. If volatility is making you nervous, it may be time to review your investments. A trusted financial advisor can help you determine if a strategy change is appropriate and identify risk management strategies that serve your specific goals and situation. Best regards, Brian Binder President, DWS Funds Portfolio Management Review (Unaudited) Market Overview and Fund Performance All performance information below is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit dws-investments.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Please refer to pages 10 through 12 for more complete performance information. For the annual period ended October 31, 2013, the total return of DWS Core Fixed Income Fund was -1.07%. By comparison, the fund's benchmark, the Barclays U.S. Aggregate Bond Index, delivered a -1.08% return. "As 2013 progressed, the interest rate environment became a negative factor for bond prices overall." As the fiscal period opened, the European debt crisis was beginning to recede, and to some degree, concern for global markets. The U.S. Federal Reserve Board (the Fed) continued to provide support to the economy in the form of measures designed to produce extraordinarily low interest rates. U.S. fixed-income markets focused primarily on the run-up to and aftermath of the presidential election, against a backdrop of wrangling over solutions to the country's budgetary dilemma. Markets seemed to anticipate a reasonable resolution, and credit-sensitive sectors continued their trend of outperformance. This "search for yield" theme on the part of investors remained in place following resolution at year-end of the U.S. "fiscal cliff" crisis. Positive sentiment for risk assets was further supported by continued improvement in key housing and employment measures. As 2013 progressed, the interest rate environment became a negative factor for bond prices overall, as U.S. Treasury rates moved higher on optimism over prospects for the economy. Speculation increased over the extent to which the Fed would continue to support interest rates at recent levels. The negative sentiment intensified in late June 2013 on comments from the Fed chairman to the effect that the economy may have stabilized sufficiently to allow for a tapering of long-term bond purchases under its quantitative easing program. In mid-September 2013, the Fed backed off its earlier guidance, and suggested that the timing of its inevitable reduction in support for the bond market would continue to depend on overall conditions. The Fed cited the outlook for tight fiscal policy as a factor in its hesitancy to remove a source of support for the economy. Long rates eased in response, but still ended the fiscal period well above where they started. Yields on intermediate- and long-term U.S. Treasuries ended the period significantly higher, rising from historically low levels.Specifically, the two-year yield went from 0.30% to 0.33%, the five-year from 0.72% to 1.30%, the 10-year from 1.72% to 2.55%, the 20-year from 2.46% to 3.33% and the 30-year from 2.85% to 3.63%. For the 12 months ending October 31, 2013, credit spreads — the incremental yield offered by lower-quality vs. higher-quality fixed-income instruments — generally narrowed as investors sought incremental yield in a low-rate environment and reacted to the prospect of extended monetary policy support for the economy. Positive and Negative Contributors to Performance The most significant contributor to relative performance for the 12 months ending October 31, 2013 came from sector allocation. Specifically, the portfolio held above-benchmark exposure in investment-grade corporate credit and collateralized securities vs. government obligations throughout the period. This positioning was based on our investment view that the Fed and other global banks would maintain loose monetary policies, thereby providing a supportive environment for risk sentiment and income-oriented strategies. Within the investment-grade corporate sector, our focus on short-dated, well-capitalized financials that we believed offered attractive relative value worked well for the fund. Within securitized sectors, security selection was essentially a neutral factor vs. the benchmark. As the period progressed, the premiums investors were willing to pay for mortgage pools with specific characteristics guarding against prepayments relative to generic pools came down significantly, providing negative offset to any gains from coupon selection or incremental carry. Positive relative return was generated primarily via allocations to mortgage derivatives and commercial mortgage-backed securities (CMBS). Mortgage derivative positions generated strong income despite an increase in hedging costs brought on by interest rate volatility, while tactical allocations to CMBS benefited from spread tightening. About Spread Sectors Spread sectors are areas of the bond market that trade at a yield advantage, or spread, relative to U.S. Treasuries. These include more highly rated sectors such as investment-grade corporate bonds and mortgage-backed securities, as well as more speculative sectors including high-yield corporate bonds. All of these sectors are to varying degrees sensitive to investors' tolerance of credit risk. Yield spreads offered in these areas typically narrow (and prices rise) as the economic outlook improves and investors become more confident that they will receive promised payments of principal and interest. Conversely, as the outlook weakens, spread sectors may underperform. The fund's managers actively shift the balance between spread sectors and U.S. Treasuries based on the outlook for the economy and interest rates, while closely analyzing each potential holding within spread sectors on the basis of relative valuation and credit outlook. Finally, the portfolio's overall duration was underweight throughout the period. This was a constraint on performance during the third quarter of 2013 as interest rates eased with the Federal Reserve's more cautious message on removing stimulus which we cited above. Nevertheless duration positioning contributed to relative return for the year as a whole as the U.S. economy showed continued improvement and interest rates rose over the 12 months. Outlook and Positioning At the end of the period, the largest allocation was a position of 59% in residential mortgage-backed securities, the great majority of which are agency-backed. The next highest weighting was 44% in investment- grade corporate bonds, followed by 10% in U.S.-government-backed securities. (The allocations exceed 100% because the MBS total includes approximately 12% in forward contracts for "to-be-announced" pools.) Short-term rates remain anchored by the Fed and inflationary pressures are limited. Nonetheless, we continue to expect incoming U.S. economic data to show improving structural conditions. As a result, the portfolio is maintaining an underweight duration stance to limit the impact of any further rise in interest rates. Our significant allocations to MBS, CMBS and corporate bonds remain attractive relative to U.S. Treasuries on a risk-adjusted basis. We are mindful of near-term considerations that may require us to make tactical adjustments to our duration and sector positioning. Subadvisor Fischer Francis Trees & Watts, Inc. (FFTW), New York, New York, serves as the sub-advisor to the Fund. FFTW conducts investment research and is responsible for the purchase, sale or exchange of the Fund's assets. FFTW is paid by the Advisor, not the Fund, for the services FFTW provides to the Fund. Portfolio Management Team Dominick DeAlto, Head of Global Multi-Sector Fixed Income and Head of Sector Rotation, FFTW Portfolio Manager of the fund. Joined the fund in 2013. — Joined FFTW in 2013 from Deutsche Asset & Wealth Management where he was Head of Product Management and Development for DB Advisors; previously, was Head of Fixed Income (Americas) for Robeco, Weiss Peck & Greer Investment Management where he oversaw the management of US and global fixed income assets. Prior to Robeco, held various fixed income portfolio manager positions the longest of which was with Chase Asset Management, a predecessor of J.P. Morgan Asset Management. Began career as a credit analyst at Chase Securities Inc. — Over 23 years of investment experience. — BS in Economics, State University of New York, SUNY-Oneonta. Gary Chan, CFA, FFTW Portfolio Manager of the fund. Joined the fund in 2012. — Joined FFTW in 2006. — Prior to joining FFTW, worked as a financial/economic analyst in the Credit and Risk Management Division and analyst in the Markets Group at the Federal Reserve Bank of New York. — BS, Management, Binghamton University; MA, Applied Statistics, Columbia University. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know The Barclays U.S. Aggregate Bond Index is an unmanaged index representing domestic taxable investment-grade bonds, with index components for government and corporate securities, mortgage pass-through securities, and asset-backed securities with average maturities of one year or more. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. The yield curve is a graphical representation of how yields on bonds of different maturities compare. Normally, yield curves slant up, as bonds with longer maturities typically offer higher yields than short-term bonds. Quantitative easing is a government monetary policy often used when interest rates are at or near zero. With this policy, government securities are purchased from the market, causing the price of the securities purchased to rise and the yield or interest rates on the securities purchased to fall. Mortgage-backed securities (MBS) are bonds that are secured by mortgage debt. Commercial mortgage-backed securities (CMBS) are secured by loans on commercial properties. Duration — a measure of bond price volatility. Duration can be defined as the approximate percentage change in price for a 100 basis point (one single percentage point) change in market interest rate levels. A duration of 5, for example, means that the price of a bond should rise by approximately 5% for a one percentage point drop in interest rates, and fall by 5% for a one percentage point rise in interest rates. Performance Summary October 31, 2013 (Unaudited) Class A 1-Year 5-Year 10-Year Average Annual Total Returns as of 10/31/13 Unadjusted for Sales Charge -1.07% 4.71% 2.75% Adjusted for the Maximum Sales Charge (max 4.50% load) -5.52% 3.75% 2.28% Barclays U.S. Aggregate Bond Index† -1.08% 6.09% 4.78% Class B 1-Year 5-Year 10-Year Average Annual Total Returns as of 10/31/13 Unadjusted for Sales Charge -1.83% 3.92% 1.98% Adjusted for the Maximum Sales Charge (max 4.00% CDSC) -4.72% 3.75% 1.98% Barclays U.S. Aggregate Bond Index† -1.08% 6.09% 4.78% Class C 1-Year 5-Year 10-Year Average Annual Total Returns as of 10/31/13 Unadjusted for Sales Charge -1.82% 3.93% 1.98% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) -1.82% 3.93% 1.98% Barclays U.S. Aggregate Bond Index† -1.08% 6.09% 4.78% Class R 1-Year 5-Year 10-Year Average Annual Total Returns as of 10/31/13 No Sales Charges -1.21% 4.50% 2.53% Barclays U.S. Aggregate Bond Index† -1.08% 6.09% 4.78% Class S 1-Year 5-Year 10-Year Average Annual Total Returns as of 10/31/13 No Sales Charges -0.92% 4.91% 2.92% Barclays U.S. Aggregate Bond Index† -1.08% 6.09% 4.78% Institutional Class 1-Year 5-Year 10-Year Average Annual Total Returns as of 10/31/13 No Sales Charges -0.82% 4.99% 3.01% Barclays U.S. Aggregate Bond Index† -1.08% 6.09% 4.78% Performance in the Average Annual Total Returns table(s) above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated February 1, 2013 are 1.00%, 1.77%, 1.71%, 1.35%, 0.74% and 0.67% for Class A, Class B, Class C, Class R, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns shown for Class S shares prior to its inception on February 1, 2005 are derived from the historical performance of Institutional Class shares of DWS Core Fixed Income Fund during such periods and have been adjusted to reflect the higher total annual operating expenses of Class S. Any difference in expenses will affect performance. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended October 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 4.50%. This results in a net initial investment of $9,550. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. † The Barclays U.S. Aggregate Bond Index is an unmanaged index representing domestic taxable investment-grade bonds, with index components for government and corporate securities, mortgage pass-through securities, and asset-backed securities with average maturities of one year or more. Class A Class B Class C Class R Class S Institutional Class Net Asset Value 10/31/13 $ 10/31/12 $ Distribution Information as of 10/31/13 Income Dividends, Twelve Months $ October Income Dividend $ SEC 30-day Yield†† % Current Annualized Distribution Rate†† % †† The SEC yield is net investment income per share earned over the month ended October 31, 2013, shown as an annualized percentage of the maximum offering price per share on the last day of the period. The SEC yield is computed in accordance with a standardized method prescribed by the Securities and Exchange Commission. The SEC yields would have been 2.44%, 1.71%, 1.87%, 2.24%, 2.81% and 2.93% for Class A, B, C, R, S and Institutional Class shares, respectively, had certain expenses not been reduced. Current annualized distribution rate is the latest monthly dividend shown as an annualized percentage of net asset value on October 31, 2013. Distribution rate simply measures the level of dividends and is not a complete measure of performance. The current annualized distribution rate would have been 2.91%, 2.01%, 2.21%, 2.59%, 3.16% and 3.29% for Class A, B, C, R, S and Institutional Class shares, respectively, had certain expenses not been reduced. Yields and distribution rates are historical, not guaranteed and will fluctuate. Investment Portfolio as of October 31, 2013 Principal Amount ($) Value ($) Corporate Bonds 43.2% Consumer Discretionary 2.4% Comcast Corp., 6.4%, 3/1/2040 DISH DBS Corp., 5.125%, 5/1/2020 Ford Motor Co., 4.75%, 1/15/2043 Macy's Retail Holdings, Inc., 2.875%, 2/15/2023 (a) NBCUniversal Enterprise, Inc., 144A, 1.974%, 4/15/2019 (a) News America, Inc., 6.15%, 3/1/2037 Consumer Staples 0.4% Altria Group, Inc., 10.2%, 2/6/2039 Energy 6.0% ConocoPhillips Co., 2.4%, 12/15/2022 Continental Resources, Inc., 4.5%, 4/15/2023 Enbridge Energy Partners LP, 5.875%, 12/15/2016 Kinder Morgan Energy Partners LP: 2.65%, 2/1/2019 6.5%, 9/1/2039 ONEOK Partners LP, 6.15%, 10/1/2016 Petrobras International Finance Co., 3.875%, 1/27/2016 Petroleos Mexicanos, 3.5%, 1/30/2023 Plains All American Pipeline LP, 3.65%, 6/1/2022 Regency Energy Partners LP, 144A, 4.5%, 11/1/2023 TransCanada PipeLines Ltd., 6.1%, 6/1/2040 (a) Williams Companies, Inc., 3.7%, 1/15/2023 Financials 23.3% Ally Financial, Inc., 4.75%, 9/10/2018 American International Group, Inc., 4.125%, 2/15/2024 Bank of America Corp.: 5.75%, 12/1/2017 5.875%, 1/5/2021 6.5%, 8/1/2016 Citigroup, Inc.: 2.25%, 8/7/2015 (a) 5.0%, 9/15/2014 5.375%, 8/9/2020 (a) 6.01%, 1/15/2015 6.125%, 11/21/2017 Cooperatieve Centrale Raiffeisen-Boerenleenbank BA, 3.375%, 1/19/2017 Fifth Third Bancorp., 5.45%, 1/15/2017 (a) General Electric Capital Corp., Series A, 6.875%, 1/10/2039 Genworth Holdings, Inc., 4.9%, 8/15/2023 Host Hotels & Resorts LP, Series D, (REIT), 3.75%, 10/15/2023 (a) HSBC Finance Corp., 5.5%, 1/19/2016 (a) HSBC Holdings PLC, 6.5%, 5/2/2036 Intesa Sanpaolo SpA: 3.125%, 1/15/2016 3.875%, 1/15/2019 (b) JPMorgan Chase & Co.: 1.458%*, 9/1/2015 3.375%, 5/1/2023 5.125%, 9/15/2014 6.4%, 5/15/2038 MBNA Corp., 5.0%, 6/15/2015 MetLife, Inc., 6.4%, 12/15/2036 Morgan Stanley: 1.75%, 2/25/2016 2.125%, 4/25/2018 (a) Series F, 5.625%, 9/23/2019 Series F, 6.0%, 4/28/2015 PNC Funding Corp., 5.25%, 11/15/2015 Prudential Financial, Inc.: 6.2%, 1/15/2015 6.625%, 6/21/2040 Santander UK PLC, 144A, 5.0%, 11/7/2023 (b) Sarawak International, Inc., 5.5%, 8/3/2015 Societe Generale SA, 2.625%, 10/1/2018 The Goldman Sachs Group, Inc.: 1.6%, 11/23/2015 6.75%, 10/1/2037 (a) U.S. Bank NA, 3.778%, 4/29/2020 Industrials 2.6% Caterpillar Financial Services Corp., 7.15%, 2/15/2019 CNH Capital LLC, 3.625%, 4/15/2018 (a) Masco Corp., 6.125%, 10/3/2016 Information Technology 0.2% Apple, Inc., 2.4%, 5/3/2023 Materials 1.2% Corp Nacional del Cobre de Chile, REG S, 7.5%, 1/15/2019 Dow Chemical Co., 3.0%, 11/15/2022 International Paper Co., 4.75%, 2/15/2022 (a) Telecommunication Services 4.1% AT&T, Inc.: 2.625%, 12/1/2022 (a) 6.55%, 2/15/2039 Deutsche Telekom International Finance BV, 144A, 2.25%, 3/6/2017 Verizon Communications, Inc.: 3.65%, 9/14/2018 5.15%, 9/15/2023 6.55%, 9/15/2043 8.75%, 11/1/2018 Utilities 3.0% Consolidated Edison Co. of New York, 5.7%, 6/15/2040 Dominion Resources, Inc., Series D, 8.875%, 1/15/2019 Duke Energy Corp., 1.625%, 8/15/2017 MidAmerican Energy Holdings Co., 6.125%, 4/1/2036 NiSource Finance Corp., 5.4%, 7/15/2014 Total Corporate Bonds (Cost $126,455,072) Mortgage-Backed Securities Pass-Throughs 38.1% Federal Home Loan Mortgage Corp.: 2.8%, 11/1/2036* 3.0%, with various maturities from 7/1/2026 until 3/1/2027 (b) 3.5%, with various maturities from 6/1/2028 until 9/1/2042 (b) 3.627%*, 5/1/2041 4.0%, with various maturities from 4/1/2021 until 4/1/2042 (b) 4.016%*, 11/1/2036 4.5%, with various maturities from 3/1/2026 until 4/1/2041 (b) 5.0%, 12/1/2040 5.5%, 6/1/2039 6.0%, 11/1/2038 Federal National Mortgage Association: 3.0%, with various maturities from 9/1/2042 until 12/1/2042 (b) 3.5%, with various maturities from 6/1/2028 until 11/1/2042 (b) 4.0%, with various maturities from 11/1/2026 until 12/1/2041 4.5%, with various maturities from 12/1/2040 until 3/1/2041 5.0%, with various maturities from 9/1/2025 until 11/1/2041 5.5%, with various maturities from 2/1/2025 until 2/1/2042 6.0%, with various maturities from 10/1/2022 until 4/1/2036 6.5%, with various maturities from 5/1/2023 until 4/1/2037 Government National Mortgage Association: 3.0%, with various maturities from 7/15/2042 until 10/1/2042 (b) 3.5%, 5/1/2042 (b) 4.5%, 7/15/2040 5.5%, 6/15/2038 6.5%, with various maturities from 12/15/2023 until 4/20/2024 Total Mortgage-Backed Securities Pass-Throughs (Cost $115,785,737) Asset-Backed 0.8% Home Equity Loans 0.5% First Franklin Mortgage Loan Trust, "A3", Series 2004-FF10, 1.259%*, 9/25/2034 Terwin Mortgage Trust, "AF2", Series 2005-16HE, 4.761%*, 9/25/2036 Miscellaneous 0.3% HLSS Servicer Advance Receivables Backed Notes, "C2", Series 2013-T1, 144A, 2.487%, 1/16/2046 Total Asset-Backed (Cost $2,461,291) Commercial Mortgage-Backed Securities 8.6% Citigroup Commercial Mortgage Trust, "C", Series 2013-GC11, 4.134%*, 4/10/2046 Commercial Mortgage Trust: "D", Series 2013-CR7, 144A, 4.361%*, 3/10/2046 "A4", Series 2005-GG3, 4.799%, 8/10/2042 Credit Suisse Mortgage Capital Certificates, "SVE", Series 2006-TF2A, 144A, 0.724%*, 10/15/2021 FREMF Mortgage Trust: "B", Series 2013-K713, 144A, 3.165%*, 4/25/2046 "B", Series 2013-K27, 144A, 3.497%*, 1/25/2046 "B", Series 2013-K26, 144A, 3.6%*, 12/25/2045 "C", Series 2013-K25, 144A, 3.617%*, 11/25/2045 "B", Series 2012-K23, 144A, 3.656%*, 10/25/2045 "B", Series 2012-K707, 144A, 3.882%*, 1/25/2047 "C", Series 2012-K21, 144A, 3.939%*, 7/25/2045 JPMBB Commercial Mortgage Securities Trust, "D", Series 2013-C12, 4.088%*, 7/15/2045 JPMorgan Chase Commercial Mortgage Securities Trust: "D", Series 2012-CB, 144A, 4.668%*, 10/15/2045 "B", Series 2011-C5, 144A, 5.314%*, 8/15/2046 Merrill Lynch/Countrywide Commercial Mortgage Trust, "AM", Series 2006-3, 5.456%, 7/12/2046 WFRBS Commercial Mortgage Trust, "A4", Series 2011-C2, 144A, 4.869%, 2/15/2044 Total Commercial Mortgage-Backed Securities (Cost $27,440,518) Collateralized Mortgage Obligations 11.4% American Home Mortgage Investment Trust, "2A3", Series 2005-3, 1.998%*, 9/25/2035 Chase Mortgage Finance Corp., "A2", Series 2004-S1, 4.75%, 2/25/2019 Federal Home Loan Mortgage Corp.: "FB", Series 3616, 0.874%*, 12/15/2039 "AI", Series 3763, Interest Only, 3.5%, 6/15/2025 "PI", Series 3773, Interest Only, 3.5%, 6/15/2025 "AI", Series 3730, Interest Only, 4.0%, 11/15/2028 "6", Series 233, Interest Only, 4.5%, 8/15/2035 "CI", Series 3922, Interest Only, 4.5%, 3/15/2041 "S5", Series 268, Interest Only, 5.826%**, 8/15/2042 Federal National Mortgage Association: "IW", Series 2013-54, Interest Only, 3.0%, 6/25/2043 "IB" Series 2012-148, Interest Only, 3.5%, 1/25/2028 "C13", Series 418, Interest Only, 3.5%, 8/25/2033 "LI", Series 2013-2, Interest Only, 4.0%, 8/25/2042 "AI", Series 2012-48, Interest Only, 4.5%, 7/25/2041 "7", Series 356, Interest Only, 5.0%, 2/1/2035 "8", Series 356, Interest Only, 5.0%, 2/1/2035 "SB", Series 2012-96, Interest Only, 5.88%**, 9/25/2042 "LS", Series 2012-9, Interest Only, 6.33%**, 2/25/2042 "DS", Series 2012-63, Interest Only, 6.38%**, 3/25/2039 "SD", Series 2012-99, Interest Only, 6.43%**, 9/25/2042 "KS", Series 2012-99, Interest Only, 6.53%**, 3/25/2041 Government National Mortgage Association: "PI", Series 2013-H11, Interest Only, 2.03%**, 4/20/2063 "XI", Series 2013-H10, Interest Only, 2.232%**, 4/20/2063 "IO", Series 2013-H08, Interest Only, 2.922%**, 3/20/2063 "AI", Series 2009-125, Interest Only, 4.5%, 3/20/2035 "IP", Series 2010-4, Interest Only, 5.0%, 1/16/2039 "CI", Series 2011-159, Interest Only, 5.0%, 6/16/2040 "PI", Series 2009-76, Interest Only, 6.0%, 3/16/2039 "NS", Series 2011-146, Interest Only, 6.525%**, 4/16/2040 "PS", Series 2011-141, Interest Only, 6.525%**, 6/16/2041 Impac CMB Trust, "1A1", Series 2003-11, 0.939%*, 10/25/2033 Merrill Lynch Mortgage Investors Trust, "A3A", Series 2003-H, 2.035%*, 1/25/2029 NCUA Guaranteed Notes, "1A", Series 2010-R1, 0.619%*, 10/7/2020 Structured Asset Mortgage Investments II Trust, "A1A", Series 2004-AR7, 0.881%*, 4/19/2035 Vendee Mortgage Trust: "DI", Series 2010-1, Interest Only, 0.34%**, 4/15/2040 "IO", Series 2011-1, Interest Only, 0.55%**, 9/15/2046 Wells Fargo Mortgage Backed Securities Trust, "1A2", Series 2003-L, 2.897%*, 11/25/2033 Total Collateralized Mortgage Obligations (Cost $37,272,084) Government & Agency Obligations 8.0% Other Government Related 0.1% (c) Sberbank of Russia, REG S, 5.499%, 7/7/2015 Sovereign Bonds 1.3% Federative Republic of Brazil, 2.625%, 1/5/2023 Province of Ontario Canada, 2.0%, 9/27/2018 Republic of Panama, 9.375%, 4/1/2029 Republic of Poland, 5.0%, 3/23/2022 United Mexican States, 3.625%, 3/15/2022 U.S. Government Sponsored Agency 0.7% Federal Home Loan Mortgage Corp., 6.75%, 3/15/2031 U.S. Treasury Obligations 5.9% U.S. Treasury Bonds: 3.5%, 2/15/2039 3.875%, 8/15/2040 U.S. Treasury Inflation-Indexed Bonds: 2.125%, 2/15/2041 2.5%, 1/15/2029 U.S. Treasury Note, 2.125%, 8/15/2021 (d) Total Government & Agency Obligations (Cost $25,771,885) Principal Amount ($) Value ($) Municipal Bonds and Notes 1.7% Kentucky, Asset/Liability Commission, General Fund Revenue, 3.165%, 4/1/2018 Nashville & Davidson County, TN, Metropolitan Government, Convention Center Authority Revenue, Build America Bonds, Series A2, 7.431%, 7/1/2043 Total Municipal Bonds and Notes (Cost $4,882,532) Preferred Security 0.5% Financials HSBC Finance Capital Trust IX, 5.911%, 11/30/2035 (Cost $1,338,519) Shares Value ($) Securities Lending Collateral 5.2% Daily Assets Fund Institutional, 0.08% (e) (f) (Cost $15,768,243) Cash Equivalents 0.0% Central Cash Management Fund, 0.06% (e) (Cost $18,919) % of Net Assets Value ($) Total Investment Portfolio (Cost $357,194,800)† Other Assets and Liabilities, Net ) ) Net Assets * Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the U.S. Treasury Bill rate. These securities are shown at their current rate as of October 31, 2013. ** These securities are shown at their current rate as of October 31, 2013. † The cost for federal income tax purposes was $357,195,361. At October 31, 2013, net unrealized depreciation for all securities based on tax cost was $931,809. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $8,251,280 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $9,183,089. (a) All or a portion of these securities were on loan. In addition, "Other Assets and Liabilities, Net" may include pending sales that are also on loan. The value of securities loaned at October 31, 2013 amounted to $15,280,012, which is 5.0% of net assets. (b) When-issued or delayed delivery security included. (c) Government-backed debt issued by financial companies or government sponsored enterprises. (d) At October 31, 2013, this security, in whole or in part, is subject to repurchase under reverse repurchase agreements, with Barclays PLC with value of assets sold under financing agreements equating to $1,996,165. (e) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (f) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. Interest Only: Interest Only (IO) bonds represent the "interest only" portion of payments on a pool of underlying mortgages or mortgage-backed securities. IO securities are subject to prepayment risk of the pool of underlying mortgages. NCUA: National Credit Union Administration REG S: Securities sold under Regulation S may not be offered, sold or delivered within the United States or to, or for the account or benefit of, U.S. persons, except pursuant to an exemption from, or in a transaction not subject to, the registration requirements of the Securities Act of 1933. REIT: Real Estate Investment Trust Included in the portfolio are investments in mortgage- or asset-backed securities, which are interests in separate pools of mortgages or assets. Effective maturities of these investments may be shorter than stated maturities due to prepayments. Some separate investments in the Federal Home Loan Mortgage Corp., Federal National Mortgage Association and Government National Mortgage Association issues which have similar coupon rates and have been aggregated for presentation purposes in the investment portfolio. At October 31, 2013, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation ($) 2-Year U.S. Treasury Note USD 12/31/2013 43 At October 31, 2013, open futures contracts sold were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Depreciation ($) 10-Year U.S. Treasury Note USD 12/19/2013 ) 10-Year U.S. Treasury Note USD 12/19/2013 9 ) 10-Year U.S. Treasury Note USD 12/31/2013 ) Ultra Long Term U.S. Treasury Bond USD 12/19/2013 3 ) Total unrealized depreciation ) Currency Abbreviation USD United States Dollar For information on the Fund's policy and additional disclosures regarding futures contracts, please refer to the Derivatives section of Note B in the accompanying Notes to Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of October 31, 2013 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Fixed Income Investments (g) Corporate Bonds $
